FILED
                                                                                                 DALLAS COUNTY
                                      05-15-01494-CV                                         12/7/2015 12:44:46 PM
                                                                                                    FELICIA PITRE
                                                                                                  DISTRICT CLERK



                                  CAUSE NO. DC-14-13243

MARCUS L. NASH,                             §              IN THE DISTRICT COURT
                                                                               FILED IN
    Plaintiff,                              §                           5th COURT OF APPEALS
                                            §                               DALLAS, TEXAS
v.                                          §                           12/7/2015 4:08:06 PM
                                            §              DALLAS     COUNTY,    TEXAS
                                                                              LISA MATZ
AGGREGATE INDUSTRIES-WCR,                   §                                   Clerk
INC. dba LATTIMORE MATERIALS                §
CORPORATION                                 §
      Defendant.                            §              192nd JUDICIAL DISTRICT

                            PLAINTIFF’S NOTICE OF APPEAL

       Notice is hereby given that pursuant to Rule 25.1 and 26.1(d) of the Texas Rules of

Appellate Procedure, Marcus Nash, Plaintiff in this matter, files this Notice of Appeal, and

would show the following:

       Nash desires to appeal the Order Granting Defendant’s No Evidence and Traditional

Motion for Summary Judgment of the 192nd Judicial District Court of Dallas County, Texas

entered on November 5, 2015, in Cause No. DC-14-13243, Marcus L. Nash v. Aggregate

Industries-WCR, Inc. d/b/a Lattimore Materials Corporation, to the Court of Appeals of the Fifth

Supreme Judicial District of Texas.




PLAINTIFF’S NOTICE OF APPEAL – Page 1
                                            Respectfully submitted,

                                            LAW OFFICES OF JOHN E. WALL, JR.
                                            5728 Prospect Avenue, Suite 2001
                                            Dallas, Texas 75206-7284
                                            (214) 887-0100 (telephone)
                                            (214) 887-0173 (telecopier)

                                            /s/ John E. Wall, Jr.
                                            John E. Wall, Jr.
                                            State Bar No. 20756750
                                            Email: jwall@jwall-law.com
                                            Kolter McKenzie
                                            State Bar No. 24067762
                                            Email: kmckenzie@jwall-law.com
                                            Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document has
been forwarded to opposing counsel as follows:

Matthew A. Nowak                                   Via eFile
NOWAK & STAUCH, LLP
1000 North Central Expressway, Suite 1040
Dallas, Texas 75231

Terrance J. Miglio                                 Via eFile
Varnum, LLP
39500 High Pointe Blvd., Suite 350
Novi, Michigan 48375

On this 7th day of December 2015.                  /s/ John E. Wall, Jr.
                                                   John E. Wall, Jr.




PLAINTIFF’S NOTICE OF APPEAL – Page 2